NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted December 16, 2014 
                               Decided December 29, 2014 
                                             
By the Court: 
                      
No. 14‐2312 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Northern District of 
                                                 Illinois, Eastern Division. 
      v.                                          
                                                 No. 12 CR 904‐6 
ROGER ELAM,                                       
      Defendant‐Appellant.                       Virginia M. Kendall, 
                                                 Judge. 
 
                                        O R D E R 

        Appellant Roger Elam moves to waive oral argument in his appeal scheduled for 
January 7, 2015, and to remand for resentencing. The government does not object, and 
we grant the motion.   
 
        Roger Elam was indicted for his participation in a counterfeit‐check scheme and 
pleaded guilty to one count of bank fraud. His advisory sentencing range was 33 to 41 
months. Mr. Elam asked for a sentence of no more than 24 months and the government 
requested a sentence within the guidelines range. At the sentencing hearing the district 
court discussed at length Mr. Elamʹs need for drug treatment and sentenced him to 33 
months.   
 
        Mr. Elam appealed and raised only one issue in his brief: that his sentence should 
be vacated because it was entered in violation of the holding in Tapia v. United States, ––– 
U.S. ––––, 131 S.Ct. 2382, 2393, 180 L.Ed.2d 357 (2011). In Tapia, the Supreme Court held 
that ʺa court may not impose or lengthen a prison sentence to enable an offender to 
No. 14‐2312                                                                              Page 2 
 
complete a treatment program or otherwise to promote rehabilitation.” 131 S.Ct. at 2393. 
The Supreme Court explained that a sentencing court can discuss the opportunities for 
rehabilitation within prison and may urge the Bureau of Prisons to place an offender in a 
treatment program, but a court cannot select the length of the sentence to ensure that a 
defendant can complete a program. Id. at 2392‐93.   
         
        Mr. Elam argues that the district court used his need for drug rehabilitation as the 
sole reason for imposing a sentence of 33 months. In his brief, he points to specific 
statements by the district court at sentencing. Most relevant, the district court said, 
“[T]he appropriate sentence for you is one that is going to get you over this addiction 
and get you back into a lifestyle that is going to eliminate some 25 years of addiction and 
criminality based upon addiction.” Sentencing Tr. 23. It added, ʺYou need to be in the 
residential treatment program. And it’s a 24‐month program. . . . And it is not one that 
you’re going to get to immediately, and it’s one that you need, and I’m sentencing you to 
the 33 months.ʺ Tr. 23‐24. The district court later said that its ʺnumber one priorityʺ was 
to get Mr. Elam into a facility with a residential drug treatment program. Tr. 24. 
         
        The government does not concede in its brief that drug treatment was the sole 
reason for the district courtʹs sentence, but does concede that the record is not clear 
concerning whether the district court improperly relied upon Mr. Elamʹs need for 
rehabilitative drug treatment in determining the length of his sentence. Accordingly, the 
government says Mr. Elam should be resentenced to eliminate any question concerning 
the district courtʹs intentions.   
 
        Mr. Elam asks the court to waive oral argument in this appeal because there are 
no longer any disputed issues on appeal and oral argument is not necessary. A panel of 
three judges can agree that oral argument is unnecessary because an appeal is frivolous, 
the dispositive issues have been decided, or the facts and argument are adequately 
presented in the briefs in record. See FED. R. APP. P. 34(a)(2). The partiesʹ briefs contain a 
thorough recitation of the district courtʹs statements at sentencing and adequately 
present the facts and law relevant to Mr. Elam’s argument on appeal. Because we 
conclude that oral argument is not necessary, we grant Mr. Elam’s request and VACATE 
oral argument set for January 7, 2015, in this appeal. 
 
        We also grant the parties’ request to remand for resentencing. A sentencing court 
can discuss the opportunities for rehabilitation within prison, but cannot select the 
length of the sentence to ensure that a defendant can complete a program. See Tapia, 131 
S.Ct. at 2392‐93; see also United States v. Spann, 757 F.3d 674, 675 (7th Cir. 2014) (holding 
No. 14‐2312                                                                            Page 3 
 
that a court violates Tapia if it bases its sentence even in part to promote an offenderʹs 
rehabilitation); United States v. Lucas, 670 F.3d 784, 795 (7th Cir. 2012) (affirming where 
district court discussed opportunities for rehabilitation, but gave no indication that it 
chose length of sentence based on greater opportunities for rehabilitation). The district 
court’s statements when sentencing Mr. Elam went beyond discussing opportunities for 
drug treatment and rehabilitation and indicate that the court selected a sentence longer 
than 24 months so that Mr. Elam could take advantage of a 24‐month residential drug 
treatment program. Accordingly, we VACATE the district court’s judgment and 
REMAND for resentencing.